DETAILED ACTION
The present application has been made of the record and currently claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 has been accepted and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121, 421, and 451.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 8, Line 23, “batter module” should be “battery module”;
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 16-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmery (GB 834568).
Claim 1, Farmery discloses:
A fluid mating system, comprising: 
a fitting connector comprising an exterior mating surface (see annotated Fig. 1 below) and 
a first interior fluid passage (see annotated Fig. 1) that permits fluid flow along a first direction (see annotated Fig. 1); and 

5an interior surface (see annotated Fig. 1), wherein the interior surface includes a lead-in portion (see annotated Fig. 1) and an interior mating surface (see annotated Fig. 1),
 wherein the lead-in portion is tapered toward the interior mating surface (see annotated Fig. 1), and 
wherein the interior mating surface defines a cavity to engage with the exterior mating surface (see annotated Fig. 1); and
a second interior fluid passage (see annotated Fig. 1) that permits fluid flow in the 10first direction, 
wherein the first interior fluid passage and the second interior fluid passage comprise a single fluid path when the interior mating surface is engaged with the exterior mating surface (see annotated Fig. 1); and 
a planar slip system (see annotated Fig. 1), wherein the planar slip system restricts movement of the mating connector in the first direction and allows at least partial free 15movement of the mating connector within a plane that is perpendicular to the first direction (see annotated Fig. 1).

    PNG
    media_image1.png
    872
    938
    media_image1.png
    Greyscale


Claim 2, Farmery discloses:
The fluid mating system of claim 1, wherein the exterior mating surface defines a first cylindrical surface and wherein the interior mating surface defines a second cylindrical surface, and wherein a diameter of the second cylindrical surface is greater than a diameter of the first cylindrical surface (see annotated Fig. 1 above hereinafter).


The fluid mating system of claim 2, wherein the lead-in surface defines a partial cone surface (see annotated Fig. 1), 
wherein the partial cone surface has a major diameter at an outer edge of the partial cone surface and a minor diameter at an inner edge of the partial cone surface (see annotated Fig. 1).

	Claim 6, Farmery discloses:
The fluid mating system of claim 3, wherein each of a center axis of the first cylindrical surface, a center axis of the second cylindrical surface, and a center axis of the partial cone surface, define an axis along the first direction (see annotated Fig. 1).

	Claim 7, Farmery discloses:
The fluid mating system of claim 6, wherein the inner edge of the partial cone surface corresponds to an initial opening of the interior mating surface (see annotated Fig. 1), and 
wherein the minor diameter is equal to the diameter of the second cylindrical surface (see annotated Fig. 1 where both the cone and second cylinder surface are connected to one another, therefore the diameters must be equal).

	Claim 8, Farmery discloses:
The fluid mating system of claim 1, wherein the engagement between the interior mating surface and the exterior mating surface comprises a slip fit (see page 1, lines 70 – 74 where an O-ring 14 of the mating connector comes in close contact with the exterior mating 

	Claim 9, Farmery discloses:
The fluid mating system of claim 1, wherein the engagement between the interior mating surface and the exterior mating surface comprises a press fit (see page 1, lines 70-74, where an O-ring 14 of the mating connector comes into close contact with the exterior mating surface and due to the O-ring, it appears one of ordinary skill would be required to “press” the fitting connector into the mating connector).

	Claim 10, Farmery discloses:
The fluid mating system of claim 1, wherein the engagement between the interior mating surface and the exterior mating surface creates a seal for the single fluid path (see page 1, lines 70-74, where an O-ring 14 of the mating connector comes into close contact with the exterior mating surface to provide a seal).

	Claim 11, Farmery discloses:
The fluid mating system of claim 10, further comprising an O-ring (considered as 14 in annotated Fig. 1 above) located between the interior mating surface and the exterior mating surface to create the seal for the single fluid path (see page 1, lines 70-74, where an O-ring 14 of the mating connector comes into close contact with the exterior mating surface to provide a seal).

	Claim 12, Farmery discloses:

wherein the planar slip system comprises a platform (see annotated Fig. 1) having an interior contact surface (see annotated Fig. 1) and a seating surface (see annotated Fig. 1), 
wherein the seating surface restricts the movement of the mating connector in the first direction (see annotated Fig. 1), and 
wherein 5the interior contact surface allows the at least partial free movement of the mating connector within the plane that is perpendicular to the first direction based on the relative shapes of the interior contact surface and the exterior contact surface (see annotated Fig. 1 where the mating connector is able to move freely on the seating surface).

	Claim 13, Farmery discloses:
The fluid mating system of claim 12, wherein each of the interior contact surface and the exterior contact surface define a cylindrical surface (see annotated Fig. 1).

	Claim 16, Farmery discloses:
The fluid mating system of claim 12, wherein the exterior contact surface defines an exterior surface (see annotated Fig. 1) of a rigid tube that extends below the seating surface and includes the second interior fluid passage (see annotated Fig. 1).

	Claim 17, Farmery discloses:
The fluid mating system of claim 16, further comprising a flexible fluid tube coupled to the rigid tube (see page 1, lines 44 – 46 where a brake line is connector to the end of the rigid tube).

	Claim 18, Farmery discloses:
The fluid mating system of claim 12, wherein the mating connector comprises a first lip (see annotated Fig. 1) that is seated on the seating surface, 
wherein the exterior contact surface (see annotated Fig. 1) is an exterior surface of the first lip, 
wherein the platform comprises a second lip (see annotated Fig. 2), and 
wherein the interior contact surface is an exterior surface of the second lip.

	Claim 19, Farmery discloses:
The fluid mating system of claim 12, further comprising a retaining component (see annotated Fig. 1) that retains the mating connector on the seating surface of the platform.

	Claim 20, Farmery discloses:
The fluid mating system of claim 19, wherein the retaining component comprises a retaining clip (see annotated Fig. 1) that applies a force to the mating connector along the first direction towards the seating surface of the platform.

	Claim 21, Farmery discloses:
The fluid mating system of claim 19, wherein the retaining clip is detachably affixed to the platform and is seated over at least a portion of the mating connector (see annotated Fig. 1).

	Claim 22, Farmery discloses:


	Claim 24, Farmery discloses:
The fluid mating system of claim 1, wherein the at least partial free movement of the mating connector within a plane comprises linear movement in at least one direction.

	Claim 25, Farmery discloses:
The fluid mating system of claim 1, wherein the at least partial free movement of the mating connector within a plane comprises radial movement in any direction.

	Claim 26, Farmery discloses:
A connector (see annotated Fig. 1 above), comprising: 
an interior surface (see annotated Fig. 1), 
wherein the interior surface includes a lead-in portion (see annotated Fig. 1) and an interior mating surface (see annotated Fig. 1), 
wherein the lead-in portion is tapered toward the interior mating surface (see annotated Fig. 1), and 
wherein the interior mating surface defines a cavity (see annotated Fig. 1);  
5a planar slip system (see annotated Fig. 1), 
wherein the planar slip system restricts movement of the connector in a first direction (see annotated Fig. 1) and allows at least partial free movement of the mating connector within a plane that is perpendicular to the first direction (see annotated Fig. 1); and 
.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Farmery as applied to claims 1 and 22 above.
In regards to claim 4, while Farmery does not expressly disclose the difference between the major diameter and the minor diameter is greater than a radius of the first cylindrical surface; the difference between the major diameter and the minor diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Farmery to have the difference between the major diameter and the minor diameter as being greater than a radius of the first cylindrical surface, as the difference may be optimized to the desired operational parameters through the use of routine experimentation. 

​	It is further noted that In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In regards to claim 5, while Farmery does not expressly disclose the difference between the major diameter and the minor diameter is less than a radius of the first cylindrical surface; the difference between the major diameter and the minor diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Farmery to have the difference between the major diameter and the minor diameter as being less than a radius of the first cylindrical surface, as the difference may be optimized to the desired operational parameters through the use of routine experimentation. 
A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
​
In regards to claim 14, while Farmery does not expressly disclose the difference between the interior contact surface and the exterior contact surface is greater than a radius of the first cylindrical surface; the difference between the interior contact surface and the exterior 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Farmery the difference between the interior contact surface and the exterior contact surface as being greater than a radius of the first cylindrical surface, as the difference may be optimized to the desired operational parameters through the use of routine experimentation. 
A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
​
In regards to claim 15, while Farmery does not expressly disclose the difference between the interior contact surface and the exterior contact surface is less than a radius of the first cylindrical surface; the difference between the interior contact surface and the exterior contact surface may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Farmery the difference between the interior contact surface and the exterior contact surface as being less than a radius of the first cylindrical surface, as the difference may be optimized to the desired operational parameters through the use of routine experimentation. 
A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 23, Farmery discloses the fluid mating system of claim 22, wherein the fixed attachment comprises fasteners such as bolts that are inserted through the holes of the fixed mounting bracket and tightened by the use of a nut but does not explicitly disclose the fixed attachment comprises a snap fit between one or more snaps of the platform and one or more through holes of the fixed mounting bracket.
However, there are a variety of different fasteners, such as bolts, screws, snap-fits are well known in the art and available to the public that are used as fixed attachments used for securing components to one another.  
	It would have been obvious to one of ordinary skill in the art to try using either a snap-fit, screws, or bolts, as there are a finite number of predictable solutions based on a finite selection of available fasteners that are well known to the art and one of ordinary skill in the art using a fastener such as a snap-fit fastener would have a reasonable expectation of success and the results would have been predictable. 

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
Snyder (U.S. Patent No. 3508580) appears to be the next best piece of art comparing to Farmery. Yamada (U.S. Patent No. 7,464,970) discloses a blind mating system comprising a fitting connector and mating connector with a retainer and platform. Fournier (U.S. Patent No. 4,881,569) discloses a blind mating system comprising a fitting connector and mating connector with a platform. Milhas (U.S. Patent No. 6,997,486) discloses a blind mating system comprising a fitting connector and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679